In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 15-0019V
                                       Filed: July 29, 2015
                                           Unpublished

****************************
ERICA VANCLEAVE,                        *
                                        *
                   Petitioner,          *      Joint Stipulation on Damages;
                                        *      Influenza (“flu”) Vaccine; Infection,
                                        *      Sepsis, and Resulting Neurological
SECRETARY OF HEALTH                     *      Injuries in Shoulder and Arm;
AND HUMAN SERVICES,                     *      Special Processing Unit (“SPU”)
                                        *
                   Respondent.          *
                                        *
****************************
John Howie, Jr., Howie Law, Dallas, TX, for petitioner.
Alexis Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION 1

Vowell, Chief Special Master:

         On January 8, 2015, Erica VanCleave filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Ms. VanCleave alleges that she suffered infection, sepsis,
and resulting neurological injuries in her shoulder and arm resulting from the influenza
(“flu”) vaccine she received on November 11, 2013. Petition at 1; Stipulation, filed July
28, 2015, at ¶¶ 2, 4. Petitioner further alleges that she experienced the residual effects
of this condition for more than six months. Petition at 4; Stipulation at ¶ 4. Respondent
denies that the flu vaccine caused petitioner’s alleged shoulder injury or any other injury
or condition. Stipulation at ¶ 6.

       Nevertheless, the parties have agreed to settle the case. Stipulation at ¶ 7. On
July 28, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Respondent agrees to pay petitioner a lump sum of $30,000.00 in the form of a
check payable to petitioner. Stipulation at ¶ 8. This amount represents compensation
for all damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision. 3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
                                                     2